DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 20 April 2021 has been received and considered.
Claims 1-20 are pending.
This Action is Final.

Claim Rejections - 35 USC § 101
The rejection under 35 U.S.C. 101 withdrawn based on the filed amendments.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 12, 14-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tuvell et al. (US 20080196104) in view of Canion et al. (US 8756337).
As per claims 1, 12, 19, and 20, Tuvell et al. discloses a method and system for implementing information security comprising: 

an attack protection component for evaluating the interaction requests with respect to at least one type of attack, wherein, in response to receiving an interaction request for a requesting entity (see paragraphs [0104]-[0106]): 
the request receiving component sends a request for approval or disproval of the interaction request for processing by the attack protection component (see paragraph [0105]); 
the request receiving component forwards the request for processing by the request processing component prior to the approval time period and prior to an approval or disapproval of the interaction request; the attack protection component evaluates the interaction request and approves or disproves the interaction request (see paragraphs [0104]-[0106]); and 
the request processing component halts further processing the interaction request in response to the attack protection component disproving the interaction request or continues processing the interaction request in response to the attack protection component approving the interaction request (see paragraphs [0105]-[0106]).
While Tuvell et al. teaches the use of timing information such that the indication of whether to approve or deny the interaction (i.e. the indication whether the message is malware or not is delivered at the same time or short time after the message arrives), there lacks an explicit teaching of starting a timer for an approval time period.
However, Canion et al. teaches the use of a timer for an approval time period (see column 5 lines 2-34 where a timer must be started in order to determine if the time processing the packet exceeds the predetermined maximum amount of time).

Motivation, as recognized by one of ordinary skill in the art, to do so would have been to ensure the message received is processed for malware prior to interacting with the message.
As per claims 4 and 14, the modified Canion et al. and Tuvell et al. system discloses the request processing component initiating processing the request prior to expiration of the approval time period and prior to receiving an approval or disapproval of the interaction request (see Tuvell et al. paragraph [0106] where the message is received, i.e. processed, prior to approval or disapproval and Canion et al. column 5 lines 22-33 where the inspection and therefore processing completes prior to the expiration of the time period).
As per claims 5 and 15, the modified Canion et al. and Tuvell et al. system Canion et al. discloses the request receiving component halting further processing of the interaction request in response to at least one of: the request being disproved or the approval time period expiring without receiving a response an approval or disproval (see Tuvell et al. paragraph [0106] and Canion et al. column 5 line 22 through column 6 line 5).
As per claims 6 and 16, the modified Canion et al. and Tuvell et al. system discloses the request for approval or disproval is sent to the requesting entity (see Tuvell et al. paragraphs [0101]-[0105] and Canion et al. Fig 4. where the load balancer which requests the processing is part of the DPI system and forwards it to the DPI engine).
As per claim 7, the modified Canion et al. and Tuvell et al. system discloses the request for approval or disproval is sent to an approving entity, distinct from the requesting entity (see Tuvell et al. paragraphs [0101]-[0105] and Canion et al. Fig. 1 where the load balancer which requests the processing is outside of the DPI system and forwards it to the DPI engine).
.
Claims 2, 3, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Canion et al. and Tuvell et al. system as applied to claims 1 and 12 above, in view of Schwartau (“Time Based Security” 1999 Interpact Press; cited on the file IDS).
As per claims 2, 3, and 13, the modified Canion et al. and Tuvell et al. system generally discloses delaying processing of the interaction request (see Tuvell et al. paragraphs [0105]-[0106] and Canion et al. column 5 lines 2-65 where the forwarding is delayed until processing is complete or a timer expires), but fails to explicitly disclose the processing is delayed for a specific delay line period which is greater than the approval time period.
However Schwartau teaches such a delay line period of time (see pages 106-107).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the delay line period in the modified Canion et al. and Tuvell et al. system.
Motivation to do so would have been to ensure the detection has enough time to detect the activity (see Schwartau page 106).
Claims 9-11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Canion et al. and Tuvell et al. system as applied to claims 1 and 12 above, in view of Glew et al. (US 20190108332).

However, Glew et al. teaches the use of a trust value in the determination for approval of disproval of processing, wherein the trust value is adjusted using additional information and over time such that the requesting entity has a lower trust value over time (see paragraphs [0064]-[0068] and [0086]-[0087]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include adjustable decaying trust factors in the determination of the modified Canion et al. and Tuvell et al. system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow the determinations to be made based on changing information regarding trust.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 20 April 2021 have been fully considered but they are not persuasive. Applicant argues the Glew only raises the trust level over time.  The Examiner respectfully disagrees as Glew paragraph [0064] explicitly states, “The trust profile can be used to lower and raise the trust level over time” (emphasis added by Examiner).  Therefore it is clear that Glew teaches lowering a trust level over time.
Applicant’s remaining arguments are moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to approving/denying requests.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875.  The examiner can normally be reached on Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Pyzocha/               Primary Examiner, Art Unit 2419